Webb & Company, P.A. Certified Public Accountants August 17, 2010 Securities and Exchange Commission treet NE Washington, D.C. 20549 Re: Idle Media, Inc.(f/k/a National Golf Emporium, Inc.) File Ref. No. 333-156069 We have read the statements of Idle Media, Inc. (f/k/a National Golf Emporium, Inc.) pertaining to our firm included under Item 4.01 of its Form 8-K dated August 17, 2010, and we agree with such statements as they pertain to our firm. Regards, /s/ Webb & Company, P.A. WEBB & COMPANY, P.A. Certified Public Accountants
